Citation Nr: 0834517	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
29, 2000, for the award of a 70 percent evaluation for PTSD.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting an increased rating to 70 
percent for PTSD, effective December 29, 2000.  A timely 
appeal was noted with respect to the rating and the effective 
date.  

In June 2004, a Board decision denying the veteran's claims 
was vacated and remanded by a March 2005 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
issues were remanded by the Board in May 2005, consistent 
with the Court's order.  That development having been 
completed, the case was returned to the Board.  In May 2007, 
the Board issued a decision that denied entitlement to an 
increased rating and effective date for PTSD.  

The veteran subsequently appealed that decision to the Court.  
In June 2008, a Joint Motion for an Order Vacating the Board 
Decision (Joint Motion) was brought before the Court.  In an 
Order dated July 2008, the Court vacated the May 2007 Board 
decision pursuant to the Joint Motion, and remanded the case 
to the Board for readjudication consistent with its Order.

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) and 38 C.F.R.  § 20.900(c).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

According to the Joint Motion, VA's duty to assist under the 
Veterans Claims Assistance Act has not been satisfied.  
Specifically, the parties have agreed that VA has not 
exhausted efforts to obtain all of the veteran's treatment 
records from VA Medical Center (VAMC) Palm Beach (FL) and 
VAMC West Haven (CT).  Upon remand, every effort should be 
made to obtain these records.  If such records are 
unavailable, a statement to that effect is required.  

The Board further notes that the most recent VA examination 
for PTSD took place in November 2002.  In view of that length 
of time, a new examination should be scheduled upon remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
altered the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as they pertain to increased rating 
claims.  The RO should provide corrective notice in 
accordance with Vazquez-Flores upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008). Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim 
for the service-connected PTSD, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the disability 
as well as the effect that the worsening 
has on his employment and daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) evaluation 
under all applicable Diagnostic Codes for 
rating PTSD.

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life. 

2.  Contact VAMCs West Palm Beach (FL) and 
West Haven (CT) and request that they 
provide all records of the veteran's 
treatment at those facilities from 1995 to 
the present that have not already been 
made a part of the record.  If any records 
from that period of time are found by 
either facility to be unavailable, a 
negative response must be obtained.  

3.  Schedule the veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his service-connected PTSD.  The claims 
folder should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
veteran's service-connected PTSD and to 
comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.   

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
